DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 11/01/2021. The submission are in compliance with the provisions of 37 CFR § 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 20 & 24  are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  
Claim 20, recites “the user-input ”.  There is insufficient antecedent basis for this limitation in the claim
Claim 24, recites “the display surface”.  There is insufficient antecedent basis for this limitation in the claim


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Cipolla (U.S. 20090169096) in view of Lapstun (U.S. 20170214907).
Regarding Claim 1, Cipolla discloses a computer-implemented method comprising: 
receiving a first data set comprising a three-dimensional description of a scene, the first data set comprising information on directions of normals on surfaces in the scene with respect to a reference direction ([0006], inputting data from a first set of images of an object and teaches determining frontier point data from the input data, the frontier point data defining a plurality of frontier points on said object, and for each said frontier point, a direction of a normal to the surface of the object at the frontier point; 
calculating specular lighting by reconstructing the plurality of layers using the directions of normals on surfaces included in the scene to provide constructed layered light fields ([0023], determining a direction of sunlight, and shape reconstruction system is configured to one said sunlight direction in said object shape reconstruction; [0056]-[0057], FIG. 10, light distribution recovery with frontier points; [0060] FIG. 11); 
merging the constructed layered light fields to produce a final light field image ([0068], Integrate normal (needle) map to determine surface geometry, using frontier point locations to fix constant of integration (absolute object location in space) (e.g. evolution of depth values initialized with fixed frontier points)); and 
displaying the three-dimensional scene ([0068], Output surface defining data; {[0022], three-dimensional surface of the object};[0069] FIG. 6; [0070] FIG. 7).
Cipolla does not specifically teach partitioning the first data set into a plurality of layers, each layer representing a portion of the scene at a location with respect to a reference location;  encoding the plurality of layers to generate a second data set, wherein the second data set is smaller in size than the first data set; 
Lapstun  partitioning the first data set into a plurality of layers, each layer representing a portion of the scene at a location with respect to a reference location ([0786] Stereoscopic and multiview video utilized by 3D TV and video (3DV) systems contains a small number of sparse views, multiview video coding (MVC) profiles supports 5D  applied to a dense light field video 110; [0787] When the light field depth 136 is available, depth-based compression techniques can be used. Depth-based representations used in 3DV systems include multiview video plus depth (MVD), surface-based geometric representations) and encoding the plurality of layers to generate a second data set, wherein the second data set is smaller in size than the first data set ([0785], Light Field Interchange Formats and Compression (encoding) exploit the full 5D redundancy within time intervals of a light field video 110 or 4D redundancy within a light field frame 116 using techniques  such as embodied in the various JPEG and MPEG standards. 100:1 compression based on 4D redundancy),
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings as taught by Lapstun ([0786]) into the image processing system of Cipolla in order to provide light field display device that provides efficient ways to capture, transmit, resample, render and display the light field using a reduced angular sampling rate outside this region suitably expanded to allow for eye movement between frames (Lapstun [0794]) and improved computation efficiency.
Regarding Claim 2, Cipolla in view of Lapstun discloses the method of claim 1, wherein calculating the specular lighting by reconstructing the plurality of layers is done using a multi-stage view synthesis reconstruction ([0060] FIG. 11 shows an example of reconstruction of porcelain figurine using frontier points. (a) Left to right: Images of the figurine with contours extracted. The frontier points defined on a small convex region of the figurine. (b) Three input images with varying light source (c) Two pairs of images of the real figurine next to a synthetically rendered example sphere of the same material under the same illumination. To synthetically render the example sphere, the estimated illumination and bidirectional reflectance distribution function (BRDF) parameters have been used. (d) Three images from front, side and top of the 3-d reconstruction of the porcelain object).
Regarding Claim 3, Cipolla in view of Lapstun discloses the method of claim 2, wherein the view synthesis reconstruction is done using a warping process, screen space ray tracing, machine learning, image-based rendering, or a combination thereof ([0060] FIG. 11 Three input images with varying light source (c) Two pairs of images of the real figurine next to a synthetically rendered example sphere of the same material under the same illumination. To synthetically render the example sphere, the estimated illumination and bidirectional reflectance distribution function (BRDF) parameters have been used. (d) Three images from front, side and top of the 3-d reconstruction of the porcelain object).
Regarding Claim 4, Cipolla in view of Lapstun discloses the method of claim 1, wherein at least some of the surfaces in the scene have non-Lambertian reflection properties  ([0037], recovering reflectance and 3-d shape of a non-Lambertian object from a collection of images).
Regarding Claim 6, Cipolla in view of Lapstun discloses the method of claim 1, wherein the surface normal information relative to a light position, or point, may be known (Cipolla:  [0015], surface normal data may be employed to determinate 3D surface geometry) and included with encoded light field data (Lapstun: [0786]).
Regarding Claim 7, Cipolla in view of Lapstun discloses the method of claim 1, further comprising storing the normals on surfaces Cipolla:  [0015], surface normal data may be employed to determinate 3D surface geometry) in combination with RGB and depth information (Lapstun: [0560], a full-color emitter such as a stack of red, green and blue). Motivation for this combination has been stated in claim 1.
Regarding Claim 8, Cipolla in view of Lapstun discloses the method of claim 1, wherein the method captures at least one of gloss, haze, and goniochromatic color of an object in the scene ([0052], shape and reflectance estimation from the information divergence of blurred images; see also Lapstun para [0610]).
Regarding Claim 9, Cipolla in view of Lapstun discloses the method of claim 1, further comprising applying shading as a post-process to reconstructed pixels in the constructed layered light fields ([0066], FIG. 4, Determine cost function dependent upon summed discrepancy between predicted frontier point intensity data from postulated Li; beta. and actual frontier point intensity data and minimize cost function; [0067] FIG. 5).
Regarding Claim 10 , Cipolla in view of Lapstun discloses the method of claim 1, wherein encoding the plurality of layers comprises performing a sampling operation on at least a portion of the first data set to generate the second data set (Lapstun : [0397] FIG. 1B; [0405] FIG. 2A, light sensor array 150 sampling the continuous light field with respect to ray direction for a particular ray position 104). Motivation for this combination has been stated in claim 1.
Regarding Claim 11 , Cipolla in view of Lapstun discloses the method of claim 10, wherein performing the sampling operation is based on a target compression rate associated with the second data set  (Lapstun : [0786] Stereoscopic and multiview video utilized by 3D TV and video (3DV) systems contains a small number of sparse views, and H.264/MPEG-4 (via its multiview video coding (MVC) profiles) supports 5D compression with the addition of inter-view prediction to the usual spatial and temporal prediction of traditional single-view video. MVC 5D compression can be applied to a dense light field video 110). Motivation for this combination has been stated in claim 1.
Claims 1, 10, 12, 17-20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Cipolla (U.S. 2009/0169096) in view of Lawrence (U.S. 2016/0173883).
Regarding claim 1, Cipolla teaches a computer-implemented method comprising: 
receiving a first data set comprising a three-dimensional description of a scene the first data set comprising information on directions of normals on surfaces in the scene, the directions of the normals represented with respect to a reference direction (see Abstract; par. 0006, teaches inputting data from a first set of images of an object and teaches determining frontier point data from the input data, the frontier point data defining a plurality of frontier points on said object, and for each said frontier point, a direction of a normal to the surface of the object at the frontier point); and 
wherein at least some of the surfaces have non-Lambertian reflection properties (see par. 0037, teaches recovering reflectance and 3-d shape of a non-Lambertian object from a collection of images, and teaches correspondence for non-Lambertian surfaces being established while recovering the reflectance and the surface of an object).
Cipolla does not specifically teach partitioning the first data set into a plurality of layers, each layer representing a portion of the scene at a location with respect to a reference location; and encoding multiple layers to generate a second data set, wherein a size of the second data set is smaller than a size of the first data set (see par. 0090, teaches ordering the plurality of image.
Lawrence teaches partitioning the first data set into a plurality of layers, each layer representing a portion of the scene at a location with respect to a reference location; and (see par. 0040, teaches a series of multi-focus images extracted, collected, received, or rendered from light-field image data being allocated to different hierarchical layers of a scalable video encoding format, and teaches a series of images of a same scene associated with different focal distances from a camera (reference location) being mapped to different layers of a media stream; and 
encoding multiple layers to generate a second data set, wherein a size of the second data set is smaller than a size of the first data set (see par. 0028, 0090, teaches ordering a plurality of image frames into a series of monotonically increasing focal distance, and mapping each image frame in the focal-distance ordered series to a monotonically increasing time stamp indicative of a time-ordered series, and encoding the plurality of images including encoding a first image frame in the ordered series as an intra-coded frame, and teaches encoding of multi-focus image data into a standard compressed video format).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Cipolla with the limitations as taught by Lawrence to provide encoding of multi-focus image data into a standard compressed video format (see Lawrence, par. 0028).  
Regarding claim 10, Lawrence teaches encoding multiple layers comprises performing a sampling operation on at least a portion of the first data set to generate the second data set (see par. 0048, teaches video encoding a sampled light field video stream where each light field video frame is sampled as a stack of N images with different focus, each set of N images is assigned to a GOP of size N that includes a number of I and P(B) frames, and teaches the light field video data sampling is converted to a standard encoded video file (e.g., MPEG-2) with each GOP of size N corresponding to the N images that make up each frame of the light field/multi focus video).  Motivation for this combination has been stated in claim 1.

Regarding claim 12, Lawrence teaches performing the sampling operation comprises selecting multiple elemental images, from a portion of the plurality of elemental images, in accordance with a plenoptic sampling scheme (see Figs. 6A-6C; par. 0001, 0031, 0038, 0051, teaches light field (plenoptic) sampling).  Motivation for this combination has been stated in claim 1.
Regarding claim 17, Lawrence teaches the three-dimensional description comprises light field data representing a plurality of elemental images (see Figs. 6A-6C; par. 0001, 0031, 0038, 0051).  Motivation for this combination has been stated in claim 1.
Regarding claim 18, Lawrence teaches the light field data includes a depth map corresponding to the elemental images (see par. 0028, 0031, teaches images spanning multiple focal depths that are mapped to a time stamp, and teaches modelling scene depth).  Motivation for this combination has been stated in claim 1.
Regarding claim 19, Lawrence teaches each of the plurality of elemental images is captured by one or more image acquisition devices (see Fig. 1, 110; par. 0031).  Motivation for this combination has been stated in claim 1.
Regarding claim 20, Lawrence teaches receiving user-input indicative of a location of a user with respect to the light field image; and updating the light field image in accordance with the user-input prior to presentation on the display device (see par. 0047).  Motivation for this combination has been stated in claim 1.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cipolla (U.S. 2009/0169096) in view of Lawrence (U.S. 2016/0173883) and further in view of Margalit (US 4495718 A).
Regarding Claim 5, Cipolla in view of Lawrence discloses the method of claim 1, but does not explicitly disclose wherein the constructed layered light fields represents inner frustum and outer frustum volumes of the final light field image.
Margalit teaches wherein the constructed layered light fields represents inner frustum and outer frustum volumes of the final light field image (Col. 4, ll. 33-48,  FIG. 2, plurality of the hollow frustum 10 co-joined to form a display 32. The closable or closed ends 20 of each of the hollow frustums are co-joined by gluing, welding, or the like to a spacer 34. The spacer may be formed solely by the closed ends of the hollow frustums 10 co-joined to form the display 32' as shown in FIG. 4, or may be a separate structure).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Cipolla & Lawrence with the limitations as taught by Margalit to provide  simultaneous viewing of multiple photographic images reproduced upon a light transmitting material could find wide application in the generation of art form and artistic displays and sculpture using the photographic process (see Margalit,  Col. 2, ll. 11-14).  

Claims 1, 10-15 and 17-27 are rejected under 35 U.S.C. 103 as being unpatentable over Cipolla (US 20090169096) in view of Ackerson (US 20210133929).
Regarding Claim 1, Cipolla discloses a computer-implemented method comprising: 
receiving a first data set comprising a three-dimensional description of a scene, the first data set comprising information on directions of normals on surfaces in the scene with respect to a reference direction ([0006], inputting data from a first set of images of an object and teaches determining frontier point data from the input data, the frontier point data defining a plurality of frontier points on said object, and for each said frontier point, a direction of a normal to the surface of the object at the frontier point; 
calculating specular lighting by reconstructing the plurality of layers using the directions of normals on surfaces included in the scene to provide constructed layered light fields ([0023], determining a direction of sunlight, and shape reconstruction system is configured to one said sunlight direction in said object shape reconstruction; [0056]-[0057], FIG. 10, light distribution recovery with frontier points; [0060] FIG. 11); 
merging the constructed layered light fields to produce a final light field image ([0068], Integrate normal (needle) map to determine surface geometry, using frontier point locations to fix constant of integration (absolute object location in space) (e.g. evolution of depth values initialized with fixed frontier points)); and 
displaying the three-dimensional scene ([0068], Output surface defining data; {[0022], three-dimensional surface of the object};[0069] FIG. 6; [0070] FIG. 7).
Cipolla does not specifically teach partitioning the first data set into a plurality of layers, each layer representing a portion of the scene at a location with respect to a reference location;  encoding the plurality of layers to generate a second data set, wherein the second data set is smaller in size than the first data set; 
Ackerson  partitioning the first data set into a plurality of layers, each layer representing a portion of the scene at a location with respect to a reference location ([0165], FIG. 4A, scene extraction provides for the determination and processing of some portion of a scene model that is representative of a subscene. Synthetic scene augmentation for example includes providing a higher resolution of a reconstructed real-world object, such as a tree or a marble floor, such that as a viewer views the real-world object from beyond a given QoS threshold ) and encoding the plurality of layers to generate a second data set, wherein the second data set is smaller in size than the first data set ([0121], FIG. 1B, scene codec 1A11 comprises both an encoder 1B11a and a decoder 1B11b, determine and provide scene data packets 1A15, presumably over a network to be received by at least one other system, such as for example another system 1A01, that is enabled (by comprising decoder, such as for example a decoder 1B11b) to receive and process the scene data packets).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings as taught by Ackerson ([0121]) into the image processing system of Cipolla in order to provide an efficient and flexible system addressing the many needs and opportunities of the marketplace (Ackerson,  [0008]) and improved computation efficiency.
Regarding Claim 10 , Cipolla in view of Ackerson discloses the method of claim 1, wherein encoding the plurality of layers comprises performing a sampling operation on at least a portion of the first data set to generate the second data set (Ackerson: [[0010] systems using a scene codec, where systems are either providers or consumers of multi-way, just-in-time, only-as-needed scene data including subscenes (sampling) and subscene increments; [0261]).  Motivation for this combination has been stated in claim 1.
Regarding Claim 11 , Cipolla in view of Ackerson discloses the method of claim 10, wherein performing the sampling operation is based on a target compression rate associated with the second data set  (Ackerson: [[0010] systems using a scene codec, where systems are either providers or consumers of multi-way, just-in-time, only-as-needed scene data including subscenes (sampling) and subscene increments; [0109]). Motivation for this combination has been stated in claim 1.
Regarding Claim 12 , Cipolla in view of Ackerson discloses the method of claim 10, wherein performing the sampling operation comprises selecting multiple elemental images from a plurality of elemental images in accordance with a plenoptic sampling scheme (Ackerson: [0010] plenoptic scene database containing one or more digital models of scenes, where representations and organization of representations are distributable across multiple systems such that collectively the multiplicity of systems can represent scenes of almost unlimited detail; [0114]). Motivation for this combination has been stated in claim 1.
Regarding Claim 13 , Cipolla in view of Ackerson discloses the method of claim 10, performing the sampling operation comprises: determining an effective spatial resolution associated with each layer; and selecting multiple elemental images from a plurality of elemental images in accordance with a determined angular resolution ([0253] In operation, the intersection of SLT saels and VLO nodes will result in the subdivision of the saels and VLO nodes until some resolution limit (e.g., spatial resolution and angular resolution)). Motivation for this combination has been stated in claim 1.
Regarding Claim 14 , Cipolla in view of Ackerson discloses the method of claim 13, wherein the angular resolution is determined as a function of a directional resolution associated with the portion of the scene associated with each layer (Ackerson: [0115], system 1A01,  processing a plenoptic scene database 1A07 for the purposes of both scene reconstruction and scene distribution with sufficient scene resolution).  Motivation for this combination has been stated in claim 1.
Regarding Claim 15 , Cipolla in view of Ackerson discloses the method of claim 13, wherein the angular resolution is determined as a field of view associated with a display device (Ackerson: [0151], providing scene data and other scene data, such as a free-view format for use with a display for outputting video; [0382] Both types of information, matter (VLOs) and light (SLTs), can be accessed and transmitted for selected regions of space (direction space in the case of SLTs) and to a specified level of resolution (angular resolution for SLTs). Motivation for this combination has been stated in claim 1.
Regarding Claim 17 , Cipolla in view of Ackerson discloses the method of claim 1, wherein the three-dimensional description comprises light field data representing a plurality of elemental images (Ackerson: [0112], providing subscene model information with a varying level of light field , light flow in all directions at all regions in a scene, resolution based upon requested or expected scene viewing orientations such as  higher resolution information is provided for nearby objects as opposed to visually distant objects). Motivation for this combination has been stated in claim 1.
Regarding Claim 18 , Cipolla in view of Ackerson discloses the method of claim 1, wherein the light field data includes a depth map corresponding to the elemental images  (Ackerson: [0156] FIG. 2B , sensing real scene depth and color across a multiplicity of scene points). Motivation for this combination has been stated in claim 1.
Regarding Claim 19 , Cipolla in view of Ackerson discloses the method of claim 17, wherein each of the plurality of elemental images is captured by one or more image acquisition devices (Ackerson: [0156], FIG. 2B,  real-world scene 2B01 is sensed using one or more sensors such as real cameras 2B05-1 and 2B05-2). Motivation for this combination has been stated in claim 1.
Regarding Claim 20 , Cipolla in view of Ackerson discloses the method of claim  1, further comprising: receiving user-input indicative of a location of a user with respect to the final light field (Ackerson: [0459], each or any of user input adapters in I/O interfaces is or includes one or more circuits that receive and process user input data from one or more user input devices); and updating the final light field in accordance with the user-input prior to displaying the three-dimensional scene (Claim 1, output light fields at the input volumetric elements by traversing the tree structures and evaluating intersections between said input solid angle elements and said input volumetric elements; and store said processed output light fields in said digital data memory).  Motivation for this combination has been stated in claim 1.
Regarding Claim 21 , Cipolla in view of Ackerson discloses the method of claim  1, wherein the information on the directions of normals is stored in a geometry buffer ( [0006], Cipolla:  [0015], surface normal data may be employed to determinate 3D surface geometry)
Regarding Claim 22 , Cipolla in view of Ackerson discloses the method of claim  21, wherein the geometry buffer stores color and depth information (Ackerson: [0115],  light field dynamic range that includes both the intensity and color gamut of light representative of the perceived scene, where for example the dynamic range can be intelligently altered to provide greater color range for portions of the scene). Motivation for this combination has been stated in claim 1.
Regarding Claim 23 , Cipolla in view of Ackerson discloses the method of claim  1, wherein in partitioning the first data set into a plurality of layers comprises restricting a depth range of each layer  (Ackerson: [0115],  spatio-temporal expanse that is the three-dimensional volume of the real scene, for example ranging from a car hood being inspected for damage to Prague being traversed for tourism). Motivation for this combination has been stated in claim 1.
Regarding Claim 24 , Cipolla in view of Ackerson discloses the method of claim  1, wherein layers in the plurality of layers located closer to the display surface are narrower in width than layers located farther away from the display surface (Ackerson: [0156], FIG. 2B, providing at least visual information regarding a real-world scene 2B01 to a user 2B17 through a sensory output device such as a 2π-4π free-view display 2B19). Motivation for this combination has been stated in claim 1.
Regarding Claim 25 , Cipolla in view of Ackerson discloses the method of claim  1, wherein partitioning the first data set into a plurality of layers maintains a uniform compression rate across the scene (Ackerson: [0163], a scene codec 1A11, where the codec 1A11 comprised within any of systems 1A01 may further comprise both an encoder 1B11a and a decoder 1B11b, an encoder 1B11a and no decoder 1B11b, or a decoder 1B11b and no encoder 1B11a). Motivation for this combination has been stated in claim 1.
Regarding Claim 26 , Cipolla in view of Ackerson discloses the method of claim  1, wherein the method is used to generate a synthetic light field for multi-dimensional video streaming, multi-dimensional interactive gaming, or real-time interactive content (Ackerson: [0167], FIG. 4A; [0196], FIG. 5). Motivation for this combination has been stated in claim 1.
Regarding Claim 27 , Cipolla in view of Ackerson discloses the method of claim  26, wherein the synthetic light field is generated only in a valid viewing zone (Ackerson: [0165],FIG. 4A, scene augmentation and scene extraction, where scene augmentation introduces new real or synthetic scene information into a scene model). Motivation for this combination has been stated in claim 1.



Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Cipolla (U.S. 20090169096) in view of Ackerson (U.S. 20210133929) and further in view of Karras (U.S. 2016/0071310).
Regarding claim 16, Cipolla and Lawrence do not specifically teach rendering using ray tracing, a set of pixels to be encoded; selecting multiple elemental images from a plurality of elemental images such that the set of pixels are rendered using the selected multiple elemental images; and sampling the set of pixels using a sampling operation.
Karras teaches rendering using ray tracing, a set of pixels to be encoded; selecting multiple elemental images from a plurality of elemental images such that the set of pixels are rendered using the selected multiple elemental images; and sampling the set of pixels using a sampling operation (see par. 0025).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Cipolla with the limitations as taught by Lawrence and Karras to provide for rendering techniques based on ray tracing (see Karras par. 0025).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samuel D Fereja whose telephone number is (469)295-9243. The examiner can normally be reached 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID CZEKAJ can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMUEL D FEREJA/Examiner, Art Unit 2487